DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 - 3, 5, 7, 9 - 11, and 23 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Marcus (US 5,336,177), in view of McQueen et al. (US 2010/0049171 A1), hereinafter McQueen, Getsay (US 8,876,789 B1), Mathena (WO 2016/191062 A2), hereinafter Mathena, and Sperry et al. (US 20170303940 A1), hereinafter Sperry.

Regarding claim 1, Marcus teaches a drainage catheter for use in draining body fluids (Fig. 1; Abstract), the drainage catheter comprising: a tubular body including a first tube segment and a second tube segment connected at a curved end portion to form a continuous structure (Fig. 1 shows first and second tube segments, both labeled by reference numeral 12, connected by curved drain portion 17; Col. 4, lines 33 - 45), the curved end portion including an inner surface and an outer surface (as shown in Fig. 1), a lumen extending through the first tube segment, the second tube segment, and the curved end portion of the tubular body (Col. 1, lines 14 - 17), one or more drainage openings formed on the inner surface of the curved end portion (Fig. 1, elements 18), the drainage openings in communication with the lumen to form a passageway for draining body fluids (Col. 4, lines 33 - 45). Marcus further teaches wherein the first and second tube segments each further include depth indicia marked thereon to indicate a depth of the drainage catheter during insertion (Fig. 1, elements 22; Col. 4, line 68 - Col. 5, line 2).
Marcus does not explicitly teach the first tube segment crossing over the second tube segment forming an overlap and the curved end portion comprising a loop, a connector including a first branch configured to be coupled to a proximal end of the first tube segment, a second branch configured to be coupled to a proximal end of the second tube segment, a third 
In the same field of endeavor, McQueen discloses a curved catheter (Fig. 2A; Abstract) comprising a looped mid segment (element 36; Fig. 2A further appears to show this loop having openings only on the inside).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the curved segment of Marcus (as the curved segment comprises the middle of the catheter of Marcus) to be looped as taught by McQueen. Doing so would thus result in the first tube segment crossing over the second tube segment forming an overlap such that the curved end portion comprises a loop. Doing so would be advantageous in anchoring the end of the catheter (recognized in Paragraph 40 of McQueen).
McQueen also teaches the outer surface of the curved portion being free of any drainage opening (Figs. 1E and 2A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the curved end portion of Marcus and McQueen such that the outer surface of the curved end portion is free of any drainage openings, as shown in McQueen. Doing so would be obvious since a person of ordinary skill in the art would 
Marcus and McQueen still do not explicitly teach a connector including a first branch configured to be coupled to a proximal end of the first tube segment, a second branch configured to be coupled to a proximal end of the second tube segment, a third branch configured to be coupled to a drainage tube; a first radiopaque marker disposed at a first end of the one or more drainage openings; a second radiopaque marker disposed at a second end of the one or more drainage openings; and a third radiopaque marker disposed at an apex of the loop , or wherein the depth markers include a first marking pattern at a first step distance in a second marking pattern and a second distance, the first and second marking patterns being different from one another.
In the same field of endeavor, Getsay teaches a drainage catheter comprising a first tube segment and a second tube segment (Fig. 1, tube segments denoted by elements 42 and 44), and a connector with two branches each connected to a respective tube segment and a third branch coupled to a drainage tube (elements 60 and 70; Col. 2, lines 1 - 5, Col. 4, lines 29 - 32, and Col. 6, lines 4 - 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcus/McQueen to comprise the T shaped 
The combination of Marcus/McQueen/Getsay still does not disclose a first radiopaque marker disposed at a first end of the one or more drainage openings; a second radiopaque marker disposed at a second end of the one or more drainage openings; and a third radiopaque marker disposed at an apex of the loop or wherein the depth markers include a first marking pattern at a first step distance in a second marking pattern and a second distance, the first and second marking patterns being different from one another.
In the same field of endeavor as the applicant, Mathena teaches a catheter with a curved section (i.e. sheath; Fig. 4, element 400) comprising radiopaque markers at the distal end and the curved section (elements 412 and 440; Paragraph 38).
It would be obvious to a person of ordinary skill in the art before the effective filling date of the invention to modify the catheter of Marcus/McQueen/Getsay to comprise multiple radiopaque markers at various positions as taught by Mathena to assist in visualization using imaging such as x-ray, as recognized by Mathena (Paragraph 38). In addition, applying radiopaque markers in this way would also serve to help distinguish between sections of the catheter.
In re Japikse, 86 USPQ 70. In the instant case, changing the location of the radiopaque markers does not change their fundamental function in allowing portions of the catheter to be visualized, and Applicant’s specification does not appear to indicate criticality or unexpected results stemming from the claimed locations.
The combination of Marcus/McQueen/Getsay/Mathena still does not disclose the depth markers include a first marking pattern at a first step distance in a second marking pattern and a second distance, the first and second marking patterns being different from one another.
In the same field of endeavor Sperry teaches a nephrolithotomy cannula (Fig. 4; Abstract) comprising depth markers in the form of multiple different patterns (elements 60 - 72; Paragraphs 55 - 56 explicitly describe different arrangements of wide and narrow bands in the same manner as described in Paragraph 28 and Fig. 1 of the instant application).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Sperry to include depth markers on the catheter of Marcus/McQueen/Getsay/Mathena to apply depth markers as taught by Sperry. Doing so would thus comprise depth markers including a first pattern indicating a first depth distance as well as a second pattern indicating a second depth distance, the first and second patterns being different from one another. Doing so would allow medical professionals to more 

Regarding claim 2, the combination of Marcus/McQueen/Getsay/Mathena/Sperry substantially discloses the invention as claimed.
McQueen further teaches the second (distal) tube segment including a tapered end opposite the curved end portion (Fig. 1E, element 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first or second tube segments of the catheter to include a tapered end opposite the curved end portion as taught by McQueen. Doing so would be obvious to facilitate advancement of the catheter through the body.

Regarding claim 3, the combination of Marcus/McQueen/Getsay/Mathena/Sperry substantially discloses the invention as claimed. Marcus further teaches the drainage catheter further including an axis extending through the lumen (inherent). As previously stated, McQueen further teaches a catheter including an axis extending through the lumen wherein the tapered end gradually narrows towards the axis (Fig. 1E, element 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first or second tube segments of the catheter to include a tapered end opposite the curved end portion such that the tapered end gradually narrows towards the axis as taught by McQueen. Doing so would be obvious to facilitate advancement of the catheter through the body.

Regarding claim 5, the combination of Marcus/McQueen/Getsay/Mathena/Sperry substantially disclose the invention as claimed.
Marcus further teaches the depth markers marked on the first tube segments mirrors the depth markers on the second tube segment (Fig. 1 shows two instances of marker 22 mirrored between the first and second tube segments).

Regarding claim 7, the combination of Marcus/McQueen/Getsay/Mathena/Sperry substantially discloses the invention as claimed. Marcus further teaches the inner surface of the curved end portion having a first radius of curvature relative to a transverse axis of the catheter, and wherein the outer surface of the curved end portion has a second radius of curvature relative to the transverse axis, the second radius of curvature being greater than the first radius of curvature (Fig. 1 of Marcus shows the same shape and curvature as Applicant). Although Marcus does not explicitly disclose a transverse axis or the radii of curvature, these aspects are inherent to the structure presented in Marcus.

Regarding claim 9, the combination of Marcus/McQueen/Getsay/Mathena/Sperry substantially discloses the invention as claimed. They do not explicitly disclose radiopaque markers being aligned with the transverse axis.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the first and second radiopaque marker elsewhere on the loop, including to be aligned with the transverse axis claimed, since it has been held that In re Japikse, 86 USPQ 70. In the instant case, changing the location of the radiopaque markers does not change their fundamental function in allowing portions of the catheter to be visualized, and Applicant’s specification does not appear to indicate criticality or unexpected results stemming from the claimed locations.

Regarding claim 10, the combination of Marcus/McQueen/Getsay/Mathena/Sperry substantially disclose the invention as claimed.
As previously stated, Mathena teaches a catheter with a curved section (i.e. sheath; Fig. 4, element 400) comprising radiopaque markers at the distal end and the curved section (elements 412 and 440; Paragraph 38).
It would be obvious to a person of ordinary skill in the art before the effective filling date of the invention to modify the catheter of Marcus to comprise multiple radiopaque markers at the aforementioned positions taught by Mathena to assist in visualization using imaging such as x-ray, as recognized by Mathena (Paragraph 38). 	Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to position the radiopaque markers in different locations, including as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In the instant case, changing the location of the radiopaque markers does not change their fundamental function in allowing portions of the catheter to be visualized, and Applicant’s specification does not appear to indicate criticality or unexpected results stemming from the claimed locations.

Regarding claim 11, the combination of Marcus/McQueen/Getsay/Mathena/Sperry substantially disclose the invention as claimed. Marcus does not explicitly teach the curved end portion is resilient such that it retains its shape in response to an absence of force. However, Marcus does generally disclose the use of silicone (Col. 1, lines 57 - 61).
As such, Marcus inherently discloses the curved end portion being resilient such that it retains its shape in response to an absence of force as Applicant discloses the claimed invention may also be made of silicone or polyurethane (Paragraph 27), and where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985).

Regarding claim 23, the combination of Marcus/McQueen/Getsay/Mathena/Sperry substantially disclose the invention as claimed.
They do not explicitly disclose the loop being disposed distal to the overlap. However, given that the loop of Marcus/McQueen/Getsay/Mathena/Sperry must be formed by an In re Einstein, 8 USPQ 167.
In the instant case, the orientation of the loop would not change its function in anchoring the catheter as taught by McQueen (Paragraph 40). Further, Applicant’s specification (Paragraphs 40 and 42) also indicate the loop being distal or proximal to the overlap as having the same function.

Regarding claim 24, the combination of Marcus/McQueen/Getsay/Mathena/Sperry substantially disclose the invention as claimed.
They do not explicitly disclose the loop being disposed proximal to the overlap. However, given that the loop of Marcus/McQueen/Getsay/Mathena/Sperry must be formed by an overlap of the two tube sections, it would have been obvious to a person of ordinary skill in the art before the effective filling date that the loop must necessarily be disposed either distally or proximally to the overlap in the combination of Marcus/McQueen/Getsay/Mathena/Sperry. Thus, comprising the loop distally or proximally to the overlap would be obvious since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Marcus in view of McQueen, Getsay, Mathena, and Sperry as applied to claim 1 above, and further in view of Rosetti (US 2008/0009804 A1), hereinafter Rosetti.

Regarding claim 12, the combination of Marcus/McQueen/Getsay/Mathena/Sperry substantially disclose the invention as claimed. They do not teach the tubular body including a hydrophilic coating layer.
In the same field of endeavor, Rosetti teaches a catheter (Fig. 1, element 14) comprising a hydrophilic coating (Paragraph 31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Marcus/McQueen/Getsay/Mathena/Sperry to incorporate a hydrophilic coating on the tubular body of the catheter taught by Marcus. Doing so would enhance the catheters ability to be advanced through the patient, as recognized by Rosetti (Paragraph 31).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 3, 5, 7 - 9, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference 
In particular, McQueen has been introduced as a teaching reference disclosing overlapped loop segments. Further, Sutton is no longer relied upon as a teaching reference.
Marcus is maintained as the primary reference with Getsay, Mathena, Sperry, and Rosetti all maintained as teaching references over which Applicant’s invention is deemed unpatentable.
Further, Applicant’s arguments with respect to the particular locations of the radiopaque markers are not persuasive for the reasons as set forth in the rejections above. In particular, having multiple radiopaque markers is explicitly taught by Mathena. Positioning said radiopaque markers in particular locations does not change their function in allowing portions of the catheter to be visualized, and there appears to be no criticality or unexpected results stemming from the claimed locations.
Further, although moot, in response to Applicant's argument that Sutton does not teach a first tube segment and a second tube segment connected at a curved end portion and forming an overlap, Examiner believes that, due to the lack of structure defining each tube section, Sutton may still be interpreted to read on said claim limitations (see annotated Fig. 2 below).
Applicant’s arguments with respect to the dependent claims, as well as new claims 22 and 23 are similarly moot as claim 1 remains rejected as set forth above.

    PNG
    media_image1.png
    469
    1447
    media_image1.png
    Greyscale


Applicant’s arguments with respect to the dependent claims, as well as new claims 22 and 23 are similarly moot as claim 1 remains rejected as set forth above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patterson et al. (US 20050261663 A1) teaches an analogous catheter with all the structure of claim 1 (See Figs. 8 - 11).
Stigall et al. (US 2014/0058251 A1) teaches another catheter with depth indicia.
Christian et al. (US 2006/0009759 A1) teaches an analogous device with much of the structure of Applicant’s invention.
Keeling (US 2014/0228801 A1) teaches an analogous device with much of the structure of Applicant’s invention.
Mulrooney et al. (US 2018/0221649 A1) teaches using different marking patterns.
Bajema et al. (US 2017/0021139 A1) teaches using different marking patterns (Figs. 5 and 6).
O’Neill (US 4,986,279 A) teaches using different marking patterns (Fig. 1)
is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ALESSANDRO R DEL PRIORE/             Examiner, Art Unit 3781                                                                                                                                                                                           
/NICHOLAS J. WEISS/             Supervisory Patent Examiner, Art Unit 3781